Citation Nr: 1223568	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  08-28 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for lumbar degenerative disease status post discectomy L5-S1 as secondary to the service connected disability of scar, residual, donor site over pelvic bone.

2.  Entitlement to a temporary total rating based on treatment of a service connected disability requiring convalescence.

3.  Entitlement to an increased rating for cervical laminectomy/fusion with secondary myelopathy, currently rated as 40 percent disabling.

4.  Entitlement to service connection for a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, M.B. (acquaintance)


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to August 1982; and from November 1984 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2007, a statement of the case was issued in July 2008, and a substantive appeal was received in August 2008.   

The Veteran presented testimony at a Board hearing in May 2012.  A transcript of the hearing is associated with the Veteran's claims folder. 

The RO rendered a June 2011 rating decision in which it granted the Veteran a separate rating for right upper extremity radiculopathy, median nerve.  The Veteran did not file a notice of disagreement in response to this rating decision.  However, some of the Veteran's May 2012 testimony involved apparent increased symptoms in his right upper extremity radiculopathy, as well as an assertion that he experiences radiculopathy in both upper extremities.  Consequently, the Board finds that two claims have been raised by the record: (1) entitlement to an increased rating for right upper extremity radiculopathy, median nerve, and (2) entitlement to service connection for left upper extremity radiculopathy.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for lumbar degenerative disease status post discectomy L5-S1 as secondary to the service connected disability of scar, residual, donor site over pelvic bone; and entitlement to a temporary total rating based on treatment of a service connected disability requiring convalescence are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's cervical laminectomy/fusion with secondary myelopathy is not manifested by unfavorable ankylosis of the entire spine or incapacitating episodes having a total duration of at least six weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 40 percent for the Veteran's service-connected cervical laminectomy/fusion with secondary myelopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5235-5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated January 2007.

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the January 2007 and June 2008 correspondences in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.

While the January 2007 notification did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, the RO issued a June 2008 correspondence that fully complied with Dingess.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the Veteran physical examinations in April 2007, April 2009, January 2011; obtained medical opinions as to the etiology and severity of disabilities; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  


Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected cervical laminectomy/fusion with secondary myelopathy warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's service-connected cervical laminectomy/fusion with secondary myelopathy has been rated by the RO under the provisions of Diagnostic Codes 5235-5243.  

The current General Rating Formula for Diseases and Injuries holds that for diagnostic codes 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode) a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The criteria also includes the following provisions:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  5235 Vertebral fracture or dislocation 5236 Sacroiliac injury and weakness 5237 Lumbosacral or cervical strain 5238 Spinal stenosis 5239 Spondylolisthesis or segmental instability 5240 Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 5243 Intervertebral disc syndrome

A 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  An evaluation could be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.  This latter manner of rating disability suggests that a rating higher than 60 percent might be awarded.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Veteran underwent a VA examination in April 2007.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of neck pain, stiffness, and soreness that has gradually gotten worse.  He also complained of radicular pain, sometimes in the right arm and hand with some numbness, tingling and paresthesias.  Examination of the neck revealed tenderness to palpation.  He achieved flexion and extension to 30 degrees; left and right rotation to 40 degrees; and left and right lateral flexion to 30 degrees.  There was pain at extremes of motion.  Repetitive use caused increased symptomatology; but there was no additional loss of motion on examination.  No flare-ups were noted.  The examiner noted painful motion, muscle tenderness, and muscle spasms across the cervical spine.  Sensory and motor examinations were intact.  There had been no incapacitating episodes in the past year.  X-rays revealed arthritis.  The examiner diagnosed the Veteran with postop cervical fusion.  

The Veteran underwent another VA examination in April 2009.  He reported that he was receiving epidural injections and shots.  He also reported limited endurance.  He stated that repetitive use bother and irritates the neck.  He stated that he gets some right arm pain, mostly into the right shoulder.  He denied numbness or tingling.  He was able to achieve 25 degrees of forward flexion, 15 degrees of extension, right and left lateral flexion from 0 to 25 degrees, right lateral rotation from 0 to 45 degrees, and left lateral rotation from 0 to 35 degrees.  Repetitive use produced no change.  There were no flare-ups noted.  He had painful motion, some tenderness, and some muscle spasms posteriorly over the cervical spine.  Neurologically, reflex, strength, and sensation were intact.  There had been no episodes of incapacitation.  He was diagnosed with postoperative fusion, cervical spine with right arm radiculopathy.  

The Veteran underwent a third VA examination in January 2011.  The Veteran once again complained of neck pain that goes down to the shoulders and arms.  He described the pain and constant and severe.  He also complained of constant, severe, neck stiffness; and constant, moderate, weakness of the arms.  He reported occasional flare-ups of pain that are severe.  These flare-ups can last for weeks.  He also reported dizziness, visual disturbances, numbness, weakness, and a general feeling of illness.  

Upon examination, the Veteran's posture revealed cervical kyphosis.  There was no ankylosis of the cervical spine.  There was objective evidence of pain, tenderness, abnormal movement, and guarding of movement.  There was no muscle spasm, effusion, instability, redness, or heat.  On range of motion testing, the Veteran was able to achieve forward flexion to 26 degrees, extension to 22 degrees, right and left lateral flexion to 20 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 20 degrees.  After five repetitions of motion, he was able to achieve forward flexion to 20 degrees, extension to 20 degrees, right and left lateral flexion to 16 and 14 degrees respectively, and right and left lateral rotation to 10 and 15 degrees respectively.  After the fifth repetition of motion, there was objective evidence of pain and fatigue.  The Veteran reported that in the past 12 months, he had one episode of incapacitation, lasting 2 weeks.  He was unable to recall the name of the doctor who prescribed bed rest; but it was someone at the Ann Arbor VA.  The examiner diagnosed the Veteran with cervical laminectomy/fusion with secondary myelopathy; and right upper extremity radiculopathy.  He assessed the severity of the diagnosis to be severe.     

The Board notes that the diagnostic codes 5235-5243 to only allow for two ratings in excess of 40 percent.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  However, the Veteran is not service connected for an injury to the thoracolumbar spine.  As such, this rating criterion is inapplicable.  The only other rating in excess of 40 percent is a 100 percent rating, which is warranted when there is unfavorable ankylosis of the entire spine.  The evidence of record fails to reflect that the Veteran's entire spine has been ankylosed.  All three examiners recorded range of motion data; and the January 2011 examiner specifically stated that there was no ankylosis of the cervical spine.  

In regards to DeLuca criteria, the January 2011 VA examiner noted that after five repetitions of range of motion exercises, there was additional limitation of motion.  However, there is no medical evidence to show that there is additional loss of motion of the cervical spine due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 40 percent.

With regards to incapacitating episodes, the April 2007 and April 2009 examiner specifically stated that there had been no episodes of incapacitation.  At the Veteran's January 2011 examination, he reported that in the past 12 months, he had one episode of incapacitation, lasting 2 weeks.  The Board was unable to verify this alleged episode of incapacitation.  However, even if verified, the Board notes that it would not meet the schedular criteria for a rating in excess of 40 percent, inasmuch as the criteria require incapacitating episodes having a total duration of at least six weeks during the past 12 months.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 40 percent for cervical laminectomy/fusion with secondary myelopathy must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms squarely match the type and degree of the examples set forth under the criteria for the current 40 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

Entitlement to a rating in excess of 40 percent for cervical laminectomy/fusion with secondary myelopathy is denied.  


REMAND

Lumbar spine
The evidence of record includes an April 2007 VA examination report in which the examiner provided an opinion that the Veteran's lumbar disc disease (as well as related nerve and bladder problems) are secondary to his cervical spine surgery and subsequent pain and loss of motion.  

The RO found that this examiner's opinion was inadequate because the examiner did not provide a rationale to support the opinion.  The RO also noted that the examiner was an internist (and not an orthopedist).  

The RO had the Veteran undergo another examination in August 2007.  This time, the examiner (an orthopedist) rendered an opinion that it is not likely that the low back disability is related to the bone graft from 17 years ago.  He opined that the disability is more likely a natural occurring phenomenon and a herniated disc.  

The Board notes that if the April 2007 opinion is inadequate due to its lack of a supporting rationale, then the August 2007 opinion is equally inadequate (in as much as it failed to put forth any supporting rationale).  

Consequently, the Board finds that a new examination is warranted for the purpose of obtaining a competent medical opinion as to whether the Veteran's low back disability is due to, or is aggravated by, his service connected cervical laminectomy/fusion with secondary myelopathy.  

Additionally, the Board notes that at the Veteran's May 2012 Board hearing, he testified that the doctor who performed the bone graft surgery (Dr. D.W.C.) has opined that his low back disability is related to his connected cervical laminectomy/fusion with secondary myelopathy.  He stated that this medical opinion was included in evidence that the Veteran submitted on the day of the hearing.  The Board has been unable to locate that opinion.  The only evidence added to the claims file on the date of the hearing was records reflecting that the Veteran was considered disabled by the U.S. Postal Service.  

The Board notes that the Veteran may be referring to an August 2008 treatment report from Dr. D.W.C.  In it, Dr. D.W.C. diagnoses the Veteran with: (1) cervicalgia, (2) low back pain, (3) post hip graft pain, and (4) mild residual cervical myelopathy.  He discusses his plan for dealing with the Veteran's diagnoses.  Then he states "As far as other issues, the patient has had continued urinary problems ever since he developed spinal cord problems.  These have persisted throughout.  Since these obviously occurred about the time of his need for treatment, I consider them service related in the sense that they are related to his cervical myelopathy and have persisted since then."  The Board does not believe that this constitutes a nexus opinion linking his low back disability to service.  It appears to the Board that Dr. D.W.C. is linking the Veteran's urinary problems to his service connected disability.  However, if the Veteran has a more concrete nexus opinion from Dr. D.W.C., he is encouraged to submit it.    


Temporary total rating
The Veteran is requesting a temporary total rating for convalescence based on surgeries performed in September 2006 and October 2006.  As noted above, the surgery he underwent was microhemilaminotomy L5-S1 on the left with excision of herniated disk fragment, medial facetectomy and foraminotomy.  The claim was denied because the Veteran has not yet been service connected for a lumbar spine disability.  

The Veteran's claim for a temporary total rating is dependent on whether the Veteran's low back disability is service connected.  As such, the claim is inextricably intertwined with the issue of whether service connection is warranted for the Veteran's low back disability.

TDIU
With regard to the question of entitlement to a total rating based on individual unemployability (TDIU), the Board observes that the RO denied the claim by way of a July 2011 rating decision.  The Veteran did not file a notice of disagreement with this rating decision.  However, the Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.
     
The Veteran's claim for a TDIU is dependent on whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the issue of whether service connection is warranted for a low back disability.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask him to furnish the medical opinion from Dr. D.W.C. that he referenced in the May 2012 hearing.  

2.  The Veteran should be afforded a VA orthopedic examination for the purpose of determining the nature, etiology and severity of the Veteran's low back disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any low back disability began during or is causally related to service, to include whether any disability was caused, or aggravated by, his service connected cervical laminectomy/fusion with secondary myelopathy. 

The examiner must provide a thorough rationale in support of his/her opinion.  

If the examiner determines that a opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or service connected disability cause the claimed disabilities, or whether the actual cause is due to other potential causes. 


3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


